DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
According to pages 7-12 of 13, Applicant's argument that Hadd does not teach “displaying two or more different plates simultaneously in the plate display area” and that the claimed invention cannot be rendered obvious over even a combination of Kim and Hadd with respect to claim 1, is not persuasive.
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case according to claim1, however, Kim does not explicitly disclose “displaying two or more different plates simultaneously in the plate display area” limitation as argued.
In an analogous art, Hadd discloses “displaying two or more different plates simultaneously in the plate display area” (Plate view 104 as “plate display area” may include multiple plates that may be displayed in GUI 100 simultaneously or individually. In one embodiment, multiple plates may be identified by detecting results calculated from a patient sample provided in the A1 well.; Para. 0097, Fig. 5.  Thus, it obvious Plate view 104 as may include multiple plates that may be displayed in GUI 100 simultaneously or individually via modification of control buttons can be achieved); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hadd to the system of Kim in order to allow the test system with the ability to be easily adapted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2012/0135394 hereinafter Kim) in view of Hadd et al. (US# 2006/0004526 hereinafter Hadd).
Referring to claim 1, Kim discloses a method of displaying amplification data generated by nucleic acid amplification reactions (a method for detecting target a nucleic acid using an apparatus for integrated real-time nucleic acid analysis, includes: 1) separating and purifying nucleic acids contained in respective samples from various biological samples containing standard samples and nucleic acids by a plurality of automatic separation and purification instruments 100, and then applying the solution thus separated and purified in a nucleic acid amplification reaction mixture reaction tube and display; Paras. 0024 and 0085, Fig. 3), the method comprising:
displaying a plate display area (300; Fig. 3) an integrated data display area (display units comprises displays 301, 302 and 303; Paras. 0085 and 0087, Fig. 3, thus the displays are integrated on display unit 300), wherein the plate display area (300; Fig. 3) displays plate (Examiner interpreted columns of a-f as plate; Fig. 2) in which nucleic acid amplification reactions have been performed, and the integrated data display area displays amplification data (FIG. 3 is a view of a display unit 300 according to the present invention. Referring to FIG. 3, the display unit 300 may include a first display unit 302 of displaying information on the assigned columns of the real-time nucleic acid amplifier 200, a second display unit 301 of measuring and graphing the quantity of target nucleic acid amplified in the unit reaction tube, and a well selector 303 of enabling a user to individually select and view the wells 211a.; Para. 0085); and
wherein the plate (multi-well temperature circulation block 210 as plate; Fig. 2) includes a plurality of reaction wells (wells 211a-211f; Fig. 2), and the amplification data are generated from the reaction wells (wells 211a-211f; Fig. 2) by the nucleic acid amplification reactions ((1) separating and purifying nucleic acids contained in respective samples from various biological samples containing standard samples and nucleic acids by a plurality of automatic separation and purification instruments 100, and then applying the solution thus separated and purified in a nucleic acid amplification reaction mixture reaction tube; Paras. 0024 and 0118).
However, Kim is silent on wherein the plate display area displays plates in which nucleic amplification reactions have been performed; displaying two or more different plates simultaneously in the plate display area; and
displaying the amplification data of the plurality of reaction wells selected from the two or more different plates among the plates displayed in the integrated data display area.
In an analogous art, Hadd discloses wherein the plate display area displays plates in which nucleic amplification reactions have been performed (Plate view 104 as “plate display area” may include multiple plates that may be displayed in GUI 100 simultaneously or individually. In one embodiment, multiple plates may be identified by detecting results calculated from a patient sample provided in the A1 well.; Para. 0097, Fig. 5); displaying two or more different plates simultaneously in the plate display area (Plate view 104 as “plate display area” may include multiple plates that may be displayed in GUI 100 simultaneously or individually. In one embodiment, multiple plates may be identified by detecting results calculated from a patient sample provided in the A1 well.; Para. 0097, Fig. 5); and
displaying the amplification data of the plurality of reaction wells selected from the two or more different plates among the plates displayed in the integrated data display area (Batch select 108 may allow a user to filter the results to view in GUI 100. In the illustrated embodiment, all of the results associated with the CF assay run on a specific plate and/or plates as shown in header summary 102 may be displayed in GUI 100.; Para. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hadd to the system of Kim in order to allow the test system with the ability to be easily adapted.
Referring to claim 2, Kim discloses wherein, in the displaying of the amplification data, the amplification data of the plurality of selected reaction wells (selected by a well selector 303; Fig. 3) are displayed on at least one of a graph and a table (Referring to FIG. 3, the display unit 300 may include a first display unit 302 of displaying information on the assigned columns of the real-time nucleic acid amplifier 200, a second display unit 301 of measuring and graphing the quantity of target nucleic acid amplified in the unit reaction tube, and a well selector 303 of enabling a user to individually select and view the wells 211a. By selection of the user through the well selector 303, diagnostic results for one or more unit reaction tubes are displayed in different colors at the same time, and thus, differences in the diagnostic results can be clearly and distinguishably displayed.; Para. 0085, Fig. 3).
Referring to claim 3, Kim as modified by Hadd discloses wherein the displaying of the amplification data is performed by receiving an operation of dragging and dropping the selected reaction wells to the integrated data display area (Hadd- DB module 30 may provide a drag- and-drop interface for access to any results stored in database 17.; Para. 0058).
Referring to claim 4, Kim discloses wherein, in the displaying of the amplification data, the amplification data of the reaction wells selected in accordance with set selection criteria are displayed on at least one of a graph and a table (selectively amplify various target nucleic acids on the base of an annealing temperature.; Paras. 0072 and 0085).
Referring to claim 5, Kim discloses wherein, in the displaying of the amplification data, the amplification data are sorted and displayed by a sorting method using identification information of the reaction wells included in different plates (When data information is inputted, protocols used according to the diagnosis kits are defined. In other words, a name of a sample is inputted, and a diagnosis kit, a nucleic acid type, a sample source type, and a separation protocol are selected.; Para. 0085).
Referring to claim 6, Kim discloses wherein images of the plates are displayed in the plate display area, and the reaction wells in the plates are displayed as icons or using texts indicating identification information regarding the reaction wells (the display unit 300 may include a first display unit 302 of displaying information on the assigned columns of the real-time nucleic acid amplifier 200, a second display unit 301 of measuring and graphing the quantity of target nucleic acid amplified in the unit reaction tube, and a well selector 303 of enabling a user to individually select and view the wells 211a in rounded icons; Para. 0085, Fig. 3).
Referring to claim 7, Kim discloses wherein the amplification data include at least one from among a set of cycle numbers and signal values, a signal value in a specific cycle, a positive/negative result, and a cycle threshold value (The result values are confirmed in an excel file format in the order that the diagnosis kits are ‘assigned’. Result graphs according to the respective samples can be analyzed in connection with an analysis program connected thereto.; Para. 0131).
Referring to claim 8, Kim discloses wherein the plate display area includes an icon used to add a plate to be displayed, or the integrated data display area includes an icon used to add displaying of other amplification data (the display unit 300 may include a first display unit 302 of displaying information on the assigned columns of the real-time nucleic acid amplifier 200, a second display unit 301 of measuring and graphing the quantity of target nucleic acid amplified in the unit reaction tube, and a well selector 303 of enabling a user to individually select and view the wells 211a in rounded icons; Para. 0085, Fig. 3).
Referring to claim 9, claiming an apparatus for displaying amplification data generated by nucleic acid amplification reactions of claim 1, the claim 9 is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Kim discloses a memory; a display apparatus; and a processor (see Figs. 3-4, The memory, display apparatus and processor are presented but not shown in order to provide the functionalities of display unit 300 of Figs. 3 and 4).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 17 claiming a non-transitory recording medium storing a computer executable program of claim 1, the claim 17 is interpreted and rejected for the same reason as set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                             /NELSON M ROSARIO/Examiner, Art Unit 2624                                                               Primary Examiner, Art Unit 2624